DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed March 19, 2020 is acknowledged. Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2020 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A VERTICAL TRANSISTOR DEVICE HAVING A DISCHARGE REGION COMPRISING AT LEAST ONE LOWER DOSE SECTION LOCATED AT LEAST PARTIALLY BELOW A GATE ELECTRODE PAD 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach a transistor device in the combination of limitations as claimed including:
a discharging region of the second doping type arranged in the semiconductor body in the second region and located at least partially below the gate conductor, 
wherein the discharging region comprises at least one lower dose section in which a doping dose is lower than a minimum doping dose in other sections of the discharging region, 
wherein the at least one lower dose section is associated with a corner of the gate conductor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH D MAI/Primary Examiner, Art Unit 2829